,




                OFFICE    OF THE   ATTORNEY    GENERAL    OF       TEXAS

                                      AUSTIN




    Honorable A. L. Xilbr                                     /\
    Countr Attornuy                                           \     \
    neliton Couaty
    UeutOn, Texu
                                                     /----A\


                                                          received and aare-
    fully   oona                                         ote from your re-
    Qubt    u sollOl?rc
                                                   Justioe at th6
                                                   preolnot 2, aw3
                                                   , thue fines
                                               into the trearuru
                                                   id.   Pow th6
                                                    tioe or the
                                                    a qualified

                                               up In preo. lo.          1,

                           t. 2373 thu gualltled voter8            of eaah
            &e&e    preolnat la thla *tote ohall eleot             one ju8-
            tloe r0r the preolnot.
                 ‘?hUe     &t El6 hW6 YOU      O~iniOU   aE   t0    UhO0
            th%8.$3.00,   fO%!6aOh OU6 Will     belong to,     OP t0
            8n.y oat.=
Bonoreble A. L. Ullsr,        page 2


          Artiole 1052, Vernonts Annotated             Taxes   Cod6   of   Crlm-
inal hoa4dw4,    r4ed4 08 r0ii0v8r

               %W66  Dollars ah&l be paid      by thr oounty
       t0   the COUSLtJ &idJJU, Ol’ JUd46 Of  the COUl't St
       Uw, and Two Dollsrs and fifty        cents shall be
       paid bj th4 county to the Justloe of the Ee4c4,
       for laah orUslns1 eotlon tried bnd ripally         dls-
       posed of befor hUti. Provided, hovever, that in
       all counties hbving a population of 20,000 or
       less, the Justice of the Psaoe shah reoeivo a
       trial fm of Three Dollars.         Suah Judge or Justice
       -11     present to the Commlsslonsrs’ Court of his
       COwty     at a rUgU.hP t4rrP thePUOf# a IWitt4I.I aO-
       oOunt r p eo lfy l   aeoh
                              g 0rlc8ba.l    aOtion in whlah
       hu e&lam suah ibe, certified        by such Judge or
       Justloe to be oorreot, and filed with the County
       Clerk.     The Commlssioners~ Court shall approve
       such rooount for suoh amount 88 they find to te
       torreat, and order a draft to be issued upon the
       County Trdesurer     in Savor of swh Judge Or Jus-
       tio6 for th6 amoU!it SO approvud. Provided the
       Conmlssloner4~ Court rihall not pay any account or
       trial fees in any a886 trlsd and in vhlah an sc-
       quit$rl 1s had unless ths State of !bxss ves re-
       pmsntcd      IR thu trial OS sale awau by the County
       Attorn4p, or his assistant,      Criminal District At-
       torney or his esslstant,     end the aertifioate       of
       said Attorney is ettmhad to said amount certlfy-
       ing to the Sect that said eausa vas tr-54d, and
       the State    of Texas raa repreuntud, and that in
       hi8  $Ud@i6nt   t&626 VSS SUffiOfUllt    4VidUllO6 i.li said
       a8use to demnd a trial of 8~~8~ (As amended
       ygt; 1 29, Illst Lsg., pa 239, oh. 104, i 11 Acts
            # s 1st Lsg., 1st c. b., pa 155, ch. 55, t 1.)"
             Artlo     1011, Vernon's Annotated Tcxes          Cod6   of   Cr2.m
lnal   F!roc6dur6,   reads a4 foll~vsr

              “lo item of costs   ahall br taxsd       Sor   a pur-
       ported 84rvlo6 vhich vas not prformed,            or r0r
       a ssrvlce     for vhioh no f64 is   bxgrsssly     provided
       by leu.”
Honorable A. L. Uller,          pago 3


             We quote Prom 4 Texba Jurlsprudena4,        pegor 23 an6 24,
as follasr
            “1 a. -: P4yraCnt c$ Fine. -    On6 who has psld
      a Pine esseassd agelnst him end      oosts 5a th6 trial
      OOUPt 18 not 6IItiti6d  t0 8pp681.     %iU4   in   &Xi Cmly
      ease it yes leld that the defendant   ‘hav5ag truat-
      ed the aatter as at an end, to peralt   him, 8Pter
      having reoognfred tb judgment l(IIvalid end binding,
      to apply Par a now trial., end th5s being refused,
      to appeal, vould b4 entirely lnoonslatont.~     But
      no person other thar the dsftndmt    a4n defeat his
      right to lppsel by payLag th4 f5n6 urd oosts &a-
      sessed~ the le~tlsiaotlon 0r th6 judgmnt    40 es to
      prevent em lppsal must ooms from ths dsfondant
      or Prom SOIWorw eot5ng by his euthority.”
             Ye quote    fro8 the opinion of th4 TaXas Court of Crlm-
in.81 Appeals in   the    o&au of I5x Parte Van Koennerlts, P& 9. U.
987, es follovat
            ‘Thts 5s a dual action, in vhfch the applicant
      seeks ths vrlt of habeas aorpus, releasing him Prom
      erreat, and also sseks 8 welt of proh5bltinn egatnst
      J. C. Burah, juxtloe of the peaoe of preclnot No.
      6 of Trevfx oounty, Tex.~ 3%~asks that YU issue e
      vrlt or prohlbrtlon pzwUblt5$q th6 meld J.C. BuMh,
      juatioe oP the peace as aforaeald,   Prom trfiq    h5#
      on a oertafn oaspla5nt rh56h has besa Piled againrt
      him 5n th6 justioe oourt over vhlch the 66ld Burch
      prealdea.   ae att&aes a copy of th6 aasplaint un-
      Qr vhloh he la held, and th5s oomplaint alleges
      that ou the 15th day of January, 1926, th e    lppli-
      bent, in Tr~ls   aouty,  Tex., did unl8Wfully and
      ullliully  drive and operate a curtain motor vehiole
      along and upon 8 aertaln publ5a highway, to rlt,
      &long and upon South Congress evuwe. 8 str6et rlth-
      in the aoPparat4 15m5ts 0r Austin, Ttx., an lnoor-
      poreted eity,.at a greatsr rete of sp44d than 25
      allea psr how, rtc.
             “It 5s ap*llant*s  aontentlon that the jus-
      tlse of the peeoe In prealnot 00; 6 1s vlthoui jur-
      lsdiptlon   to try meld C&au, in vl4v of thu faot, es
Bonoreb&     A. L.   Roller,     page   4




     lppellmt     oontends, that th6 offense uas oommltted,
     5P at all, 5n preoimt Ro. 3 in Trevls    . . oounty.
                                                    ..~.&. We
     da not egr6e vlth applloent@a oonzu~~mn umt ma6
     elleged sntloipatsd     trial of the 8 llasnt befor
     the juatiae    court of precinct  Ho. Fvould     b6 8 am-6
     nullity.     Kim aatlou 5n the rvent of a trial, 5n
     our jumnt,       uould not be void.   Under the pleln
     t4ras    of the statuts  itself, ths jwtlau    of pre-
     oinot go. 6 has jurlsdlct5on     or the subjuat-Platter
     of th butt.      hrticle 60, 1925 Revision C. C. P.
            'If it be oonoedud that epplloont would have
     the right upon proper motion to h4v6 the car6 tram-
     Perred to the justice preoinot in which the alleged
     offuzue wourred,     which question it 1s uun644ssarp
     to deolde.~ in thin cam, It oould still      Pollov that
     such right rould not rem&r the trial of ths a&us4
     in just566 preolnct go. 6 void.      Suppose the right
     t0 b6 tr led ill the ~eOinGt Yh6r6 th6 OffUiU4 VW
     ooanitted   lfas undisputed, yut for SOS&S  r4e.m~ lppll-
     cant should not sue fit     to assurt this r5ght and
     should pleed gu5ltp in a justice oourt sltusted In
     a precinat diiferent    from th6 on6 5n vhiah the of-
     few6 we8 oommltted; oould it be cc&ended th&t 8
     v4ll.d judgplent G.Otid not be l'Urder4d 4&4kut hiI4 u~1-
     der theso oondltlons?      We think not.  Thu Court of
     Civil Appeals in-this 8tet4 hss, u6 thiPk, correctly
     stated th6 rule es Pollovsr
           “The word 'void* oau with no propriety be
     applied to s thing vh5ch lppesrs to be souad, snd
     uh5oh uhlle in cx5stunac asa owmand and 4nPoroe
     rrspeot, and vhose infirmity  Oaanot b6 smdo men5-
     f6St.    U a judgnwnt rendered without in faot brlng-
     5ng the defendants into court oannot bc lttaaked
     co~terally    on this ground un&ss th6 vsnt of eu-
     thorlty over them app6ars on the ruoord, it 1s no
     mare void thaa if it uere founded upon a mere mla-
     oonccrption of am6 8sstt4r of lev or of Peat oaourring
     in    the   ex6roise   of   an   unQu6st5oMb~   jur5sd5otion.
     In eltber 0886 th6 judgmat oezh bo lvo ldud   and smd6
     Punatus officio  by ems4 lppropr~ete praaeedlag in-
     stituted far that purposej but, if not so &voided,
     muat be respected and enfor~ed.~    Dunn v. ‘Peylor,
     42 Pex. Clv. App. 241, 94 S. li. 347.
lionorabls   A. L. Miller,   page 5


            '!I316 antlolpated eotion of th8 ju8tiae of ths
      jnteau of preolnot Ilo. 6 being ln no event &ore than
      voidable, eppllosnt is not entitled to the rsllef
      sought.
            “*Tkw d&trine   is well settled, in th5s stete
      at 16ast, that if the pmG6ed543 'Under uhlah a per-
      son 18 held in Gurtody 4ad restrahed    4S hi4 lib-
      arty 58 wraly voidable, hs aamot b4 releeaed 0G
      hsbees corpus, but must seek his remedy in SQPO
      Other msnuer. !fh6 OFdiJ.kbrymod4 Of 866kiq   FSdr688
      ega5rutevoldabls    judgment 5~eorin5mlpro~eed-
      5ng sould be by appeal.    Th4 urlt of hab448 corpus
      uas wv4r dssigned to operate 88 a vrit of emor, a
      oertiorari,or es en appsel. ( Ex parts Bolend, 11
      Tax. App. 159; Xx part8 IhK6y, 82 T4x. Cr. 8. 221,
      199 8. Y. 637; Ex part6 J&pan, 36 46x. Cr. R. 462,
      :tlti   U. 43, and many 08888 oltsd in thes4 author-
            .
            “The tmttur in oontrovsrsy being oa4 ln which
      the justicru of the p6aGe has jurladlotion    of the
      subject-m6tter    Involved, Ye 0ll.l not deoidu Quaa-
      tlons of praotloe 5n aa aatlon of this charact4r
      that mag erise on thr trial    of th6 0444    As stated
      by Judge Eendeimm 5n Xx parte Yindsor il)ex. Or.
      Appp.) 78 9. Ii.-310:
           'We vi11 not essum that th4 oourt below Vi13
      not properly admfnfster the lau, and will not de-
      t4rm5ne questiims presunted to it, in 8 legal aad
      proper 8anner.Q   -
             ‘For the r ea so nslbove stated, the vrlt of
      ii~~ido~rpus    md ths vrlt of prohibltlon ar6 both
               .
            hd6r the Paots stated the dla4 shoot6rs pleaded
guilty to th4 justice of th6 peeas of preeiaot go. 1 and paid
their flms,    th6 08868 b6ing dOCkUt46and Plled fs juSti     pre-
cinct x0. 1. Under Ex psrte Van Xoenaeritc    lbove 65t6d such
juagmnts vert. not void far t&s justlae of preolnat ma. 1 had
jurisdiutlon.    Also the dice &motors hat-    paid their f5nes
oouki not appeal the aaaes.    It 5s our op5n5oa that the justlo
Honorable A. L. Willor,   page 6


of the pea06 of preoinot No. 1 vho aooepted the plea8 of gum
ie entitled to the foes provided by Artlole lO!j2, V.A.C.C.P.,
8 upra .
          It 18 our further opinion that the juetioe of the
peace of preoinot No. 2, not having tried the oaeee, le not
entitled to any feee vhatever la the matter.
           In this oomeotlon ve vl.eh to oall to your attention
the provieione of House Bill 342 OS the 48th Iagialature of
Texas, efiectlve  Auguet 10, 1943. Ye quote from Volume      Ver-
                                                            5j

non’s 1943 Texan Seeeion Lev Servloe, 48th Legislature,  Eegular
Seerion, pagee 424-425, ae follave~
     ?3e it enacted by the Legislature    of the State of
          Texae t
             “Section 3. Blo person shall bo tried in any
     misdemeanor oaet tn any Justioe Prsolnat Court ex-
     oept in the preolnot in vhloh the offenee vae mm-
     mitted,    OF in vhioh the defendant reeides; provided
     that In any miedemoenor case in vhioh the offenee
     wae aomultted in a preolnot vhere there ie no quali-
     fied Juetloe Preclnot Court, then trial shall be had
     in the next adjacent prcoinot in the came county
     vhloh may have-a duly queiliiied Juet&oe Preolnct              i
     Court, or in ths precinct ln vhloh the defendant
     may reelde; provided that in eng euoh mfedetrmanor
     cane, upon disqualiiioation     for any reae0n at all
     Juetlcee OS the Peaob in the preoinot vhere the of-
     fense va eoommltted, lwh eaec may be tried ln the
     next adjoining preoinot in the came oounty, having
     a duly qualified Juatioe of the Peaoe; pxovided
     that, upon aweement between the attaFney repre-
     eentlng the State and laoh defendant or hle attor-
     ney, vhioh said agreement ehall be reduced to vrit-
     lng, eigned by said attomey      repres3ntbg    the State
     and each defendant OF hle attorney, and filed ln
     the Justice Court in which euoh misdemeanor aaee ie
     pendkng, the Justice of the ?eaoe before vhom euoh
     oae8 ie pending ebey, in hi8 dieoretion,     tranefer
     euoh cauec to the Juetioe Court of my other pre-
     clnat in the same county, naacd in euoh agreement;
Bonorable A. L, JUller,      page 7


     provided that in any mledemeanor Case in the Jue-
     tloe Court in vhioh tvo (2) or more defendente are
     to be tried jotntly,  such aaee may be tried In a
     Juatloe Court of the precinct vhere tha offense vae
     coaanitted, or where eny of the defendants reelde.
           3eo.   1-A.     No ooneteble
                                    shall be allowed a
     fee in any   mledeeceenor cae8 arising
                                          In any precinct
     other than the one for which he has been elected or
     appointed, exoept through an order duly entered
     upon the Minuteqpf   the County Comaleeionere Court.
           “Sec. 1-B. Any Justice of the Peaoe, Constable,
     Deputy  Conetable, Shariff, or Deputy Sheriff either
     elected or appointed, Violating any provision of
     this Aot shell be punished by fine of not leer then
     One Hundred Dollare ($100) nor more than Five Bund-
     red Dollars ($90) and shall be eubjeot to be re-
     moved from offloe by action brought ln Dletrlot Court
     for that purpose.
           ‘sec. 2.      All lava end parts of laws In aon-
     fliot herevlth      are hereby repealed to the extent of
     such conflict.
            %ac. 3. The fact that many persane are daIlg
     being proeecuted for mIsdemeanora In Juetloe Courts
     at oomiderable      distances from their hoezee and from
     the preoinets in which the offcneee Vera committed,
     for the purpose of inducing such peruone to plead
     guilty, creates an-emergency and an Mperative pub-
     110 neoeeslty that the Conetltutional         Hule requir-
     lng bills to be read on three several days in ea&
     Hsuee be euepended, and said Rule is hereby euepend-
     ed, end this Aot shall take effeot and be in foroe
     fr o m a nd a fter Its p a ssa g e ,and it 1 8so lnaote&

          “Paaeed the House, April 7, 19431 Yeas 125,
     Rays 181 passed the Senate, April 29, 1943, by a
     viva vote vote.

           “Approved May 6, 1943.
           ‘Effective     90 days after   May 12, 1943, date of
     adjoixl7eent.”
Honorable A. L. Wller,    page 8


          Uhen House Bill NO. 342, eupra, beminer effective    CZI
August 10, 1943, it vi11 control  insofar se the filing  of ale-
demeanor complalnte in justice oourte are ooncerned.
            Trusting that this   eatlefeetorily   am&r& your in-
quiries,   ve are
                                              Very truly yours




                                                    WE. J. Penn-
                                                         Aeeietant